—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered June 28, 1996, which, inter alia, granted defendants’ motion to dismiss the complaint as barred by arbitration and award, unanimously affirmed, with costs.
Plaintiffs various causes of action are all impermissible collateral attacks on the intracompany arbitration and award of his dispute with his co-employee and partner, concerning which he agreed in writing to be bound and did not bring a proceeding pursuant to CPLR 7511 (a) to vacate. No issues of facts exist as to whether plaintiffs employment was other than one at will (see, Wieder v Skala, 80 NY2d 628, 633), in the context of *240which defendant employer had the right to impose any terms it chose on plaintiffs continued employment (see, General Elec. Tech. Servs. Co. v Clinton, 173 AD2d 86, 88, lv denied 79 NY2d 759), including plaintiffs agreement to be bound by the results of the arbitration. We have considered plaintiffs "other arguments and find them to be without merit. Concur—Murphy, P. J., Milonas, Ellerin and Tom, JJ.